 1                                                                    HON. RICARDO S. MARTINEZ

 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8       CNA INSURANCE COMPANY                             No. 2:18-cv-00932-RSM
         LIMITED,
 9
                                         Plaintiff,        STIPULATION AND ORDER FOR
10                                                         VOLUNTARY DISMISSAL OF
                 vs.                                       DEFENDANT PAPPAS TRUCKING LLC
11                                                         WITHOUT PREJUDICE
         EXPEDITORS INTERNATIONAL OF
12       WASHINGTON, INC., d/b/a
         EXPEDITORS INTERNATIONAL
13       OCEAN, PAPPAS TRUCKING LLC and
         DOE I,
14
                                         Defendants.
15
16
17          COME NOW ALL PARTIES HERETO, acting through their undersigned counsel of

18   record, and agree and stipulate that defendant Pappas Trucking LLC may be dismissed from this

19   action without prejudice, with each party to bear its own costs and fees.
20
     Dated this 1st day of July, 2019.                LAW OFFICE OF JAMES F. WHITEHEAD
21
22                                                    _s/ James F. Whitehead ________________
                                                      James F. Whitehead, WSBA #6319
23                                                    Attorneys for Plaintiff CNA
24
25

     STIPULATION AND ORDER FOR DISMISSAL OF                             Law Office of James F. Whitehead
     PAPPAS TRUCKING LLC WITHOUT PREJUDICE - 1                              2211 Elliott Ave., Suite 200
                                                                                Seattle, WA 98121
                                                                                  (206) 448-0100
                                                                                Fax (206) 455-2701
 1   Dated this 1st day of July, 2019.             FOSTER PEPPER PLLC
 2
 3                                                 _s/ Steven W. Block__________________
                                                   Steven W. Block, WSBA#24299
 4                                                 Kelly M. Mennemeier, WSBA#51838
                                                   Attorneys for Expeditors International of
 5                                                 Washington, Inc., d/b/a Expeditors International
                                                   Ocean
 6
 7
     Dated this 1st day of July, 2019.             LEWIS BRISBOIS BISGAARD & SMITH LLP
 8
 9                                                  s/ Michael A. Jaeger_____________________
10                                                 Michael A. Jaeger, WSBA#23166
                                                   Keith M. Hayasaka, WSBA#51949
11                                                 Attorneys for Pappas Trucking LLC

12
                                                   ORDER
13
14          Pursuant to the Stipulation above, it is hereby ORDERED that defendant Pappas

15   Trucking LLC may be, and hereby is, dismissed from this action without prejudice, with each
16   party bearing its own costs and fees as to this dismissal.
17
            Dated this 2 day of July, 2019.
18
19
20
                                                   A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22
     Presented by:
23
     _s/ James F. Whitehead__________
24
     James F. Whitehead, WSBA #6319
25   Attorney for Plaintiff

     STIPULATION AND ORDER FOR DISMISSAL OF                            Law Office of James F. Whitehead
     PAPPAS TRUCKING LLC WITHOUT PREJUDICE - 2                             2211 Elliott Ave., Suite 200
                                                                               Seattle, WA 98121
                                                                                 (206) 448-0100
                                                                               Fax (206) 455-2701
